Per Curiam,
This case stated embodies all the facts upon which the judgment of the court below is based. As sheriff of the county and keeper of the common jail, the plaintiff received into his custody ninety-five persons charged before a justice of the peace, in one information, with the murder of Joseph H. Paddock and duly committed for trial by said justice, as evidenced by eighteen separate commitments containing from three to eight names each. The sole question was whether plaintiff was entitled to a commitment fee of fifty cents for each of the ninety-five persons thus committed and received by him, or a fee of fifty cents for each of the eighteen separate commitment papers, or only a fee of fifty cents for the entire number of ninety-five persons named in said several commitments.
The act of April 2, 1868, fixing the fee bill under which the contention arose reads, inter alia, thus : “ Fee on commitment for any criminal matter 50 cents.” The learned judge of the *464court below construed this to mean a fee of fifty cents for each person received on commitment, without regard to the fact that they were all committed for the same criminal matter, or the further fact that a separate commitment was not made out for each separately. In this we think he was so clearly right that discussion of the subject is unnecessary.
Judgment affirmed.